United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   January 5, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-50303
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JIMMY ARREOLA RAMOS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 7:95-CR-64
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jimmy Arreola Ramos, federal prisoner # 58020-080, pleaded

guilty and was convicted in 1996 of conspiracy to possess with

intent to distribute cocaine and possession with intent to

distribute cocaine.     Ramos moves for in forma pauperis (IFP)

status to appeal the district court’s denial of his petition for

writ of coram nobis challenging the referenced 1996 conviction.

See 28 U.S.C. § 1651.    Ramos is presently incarcerated pursuant

to a sentence on a different, subsequent conviction.     Upon

expiration of that sentence, he will begin serving the 12-month

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50303
                                  -2-

sentence imposed upon revocation of his supervised release on the

1996 conviction.

     The district court certified that the appeal was not taken

in good faith.   By moving for leave to proceed IFP, Ramos is

challenging the district court’s certification decision.     See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP.

P. 24(a)(5).   However, Ramos has not demonstrated any

nonfrivolous ground for appeal.

     A petitioner who is serving two consecutive sentences is “in

custody” for purposes of challenging the second sentence via a

habeas petition while he is serving the first sentence.     See

Peyton v. Rowe, 391 U.S. 54 (1968); Maleng v. Cook, 490 U.S. 488,

490-93 (1989); United States v. Shaid, 937 F.2d 228, 230 n.2 (5th

Cir. 1991) (en banc).    Thus, the district court did not err in

concluding that Ramos’s in-custody status made coram nobis

unavailable to him.     See United States v. Drobny, 955 F.2d 990,

996 (5th Cir. 1992).

     Ramos has failed to establish that he seeks to present a

nonfrivolous issue for appeal.    Accordingly, his motion for IFP

is denied, and the appeal is dismissed as frivolous.     See Baugh,

117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     MOTION FOR IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.